

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the _____
day of November, 2005, by and among Eternal Energy Corp. (formerly known as
Golden Hope Resources Corp.), a Nevada corporation (the “Company”), and the
individuals and entities who have executed this Agreement and are identified on
the signature page hereto (each, a “Holder,” and collectively, the “Holders”).
 
Recitals
 
WHEREAS, in connection with the issuance of an aggregate of 1,500,000 shares of
the Company’s Common Stock to the Holders (the “Shares”) pursuant to
Subscription Agreements dated as of the date hereof by and between the Company
and each of the Holders and the related issuance to the Holders of warrants to
purchase shares up to an aggregate of 1,500,000 shares of the Company’s Common
Stock (the “Warrants”), the Holders have requested, and the Company has agreed
to grant, registration rights in respect of the Shares and the shares of the
Company’s Common Stock underlying the Warrants (the “Warrant Shares”), as more
specifically set forth herein below;
 
NOW, THEREFORE, the parties agree as follows:
 
Agreement
 
1. Registration Rights. The Company covenants and agrees as follows:
 
1.1 Definitions. For purposes of this Section 1:
 
(a) The term “1933 Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
(b) The term “Common Stock” means the common stock, par value $0.001, of the
Company.
 
(c) The term “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
(d) The term “Filing Deadline” has the meaning set forth in Section 1.3(a)
herein.


(e) The terms “register,”“registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act, and the declaration or
ordering of effectiveness of such registration statement or document.
 
(f) The term “Registrable Securities” means (i) the Shares and the Warrant
Shares (each subject to appropriate adjustment for stock splits, stock
dividends, combinations and other recapitalizations after the date hereof
(collectively, a “Recapitalization”)) and (ii) any Common Stock issued as a
dividend or other distribution with respect to, or in exchange for, or in
replacement of the shares referenced in (i) above, excluding in all cases,
however, any Registrable Securities that have been sold by a person privately,
pursuant to the provisions of Rule 144, or pursuant to a registration statement
under the 1933 Act covering such Registrable Securities that has been declared
effective by the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) The number of shares of “Registrable Securities then outstanding” shall be
determined by the number of shares of Common Stock outstanding that are
Registrable Securities.
 
(h) The term “SEC” means the Securities and Exchange Commission or any successor
thereto.
 
1.2 Information Under 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the 1933 Act and any other rule or
regulation of the SEC that may at any time permit the Holders to sell the
Registrable Securities without registration, the Company agrees, for so long as
the Holders own any Registrable Securities not transferable pursuant to
paragraph (k) of Rule 144, to:
 
(a) Make and keep public information available, as those terms are understood
and defined in SEC Rule 144;
 
(b) File with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act or deliver to the Company’s
market-makers all current information required of the Company under Section
15c2-11 of the 1934 Act and to make all financial statements of the Company
available to its stockholders; and
 
(c) Furnish to the Holders upon request (i) a written statement by the Company
that it has complied with the reporting requirements of SEC Rule 144 and the
1934 Act, and (ii) such other information as may be reasonably requested in
availing the Holders of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.
 
1.3 Mandatory Registration.
 
(a) The Company shall file with the SEC a registration statement on Form SB-2
(or, if Form SB-2 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities), registering all of the Registrable Securities
for resale within 90 days of the date of this Agreement (the “Filing Deadline”).
If Form SB−2 is not available at that time, then the Company will file a
registration statement on such form as is then available to effect a
registration of all of the Registrable Securities.
 
(b) If a registration statement covering the Registrable Securities is not filed
with the SEC on or prior to the Filing Deadline, the Company will make pro rata
payments to each Holder, as liquidated damages and not as a penalty, in an
amount equal to 1.0% of the aggregate amount invested by such Holder for each
30-day period or pro rata for any portion thereof following the date by which
such registration statement should have been filed for which no registration
statement is filed with respect to the Registrable Securities. Such payments
shall be in partial compensation to the Holders, and shall not constitute the
Holders’ exclusive remedy for such events. Such payments shall be made to each
Holder in cash.
 
1.4 Piggyback Rights. If, at any time prior to the filing of a registration
statement covering all of the Registrable Securities, the Company decides to
register any of its securities for its own account or for the account of others,
(but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holders) any of its securities under the 1933 Act in
connection with the public offering of such securities solely for cash (other
than a registration relating solely to the sale of securities to participants in
a Company stock plan or a registration on any form which does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities), the
Company shall, at such time, promptly give the Holders written notice of such
registration. Upon the written request of a Holder given within twenty (20) days
after mailing of such notice by the Company in accordance with Section 2.5, the
Company shall, subject to the provisions of Section 1.8, cause to be registered
under the 1933 Act, and included in any underwriting involved, all of the
Registrable Securities that such Holder has requested to be registered.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, the Company, at its expense,
shall, as expeditiously as reasonably possible:
 
(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective and, subject to the proviso in this
Section 1.5(a), keep such registration statement effective for a period of up to
ninety (90) days or until the distribution contemplated in the Registration
Statement has been completed; provided, however, that applicable rules under the
1933 Act governing the obligation to file a post-effective amendment permit, in
lieu of filing a post-effective amendment that (i) includes any prospectus
required by Section 10(a)(3) of the 1933 Act, or (ii) reflects facts or events
representing a material or fundamental change in the information set forth in
the registration statement, the incorporation by reference of information
required to be included in (i) and (ii) above to be contained in periodic
reports filed pursuant to Section 13 or 15(d) of the 1934 Act in the
registration statement.
 
(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus provided by Company in connection with
such registration statement as may be necessary to comply with the provisions of
the 1933 Act with respect to the disposition of all securities covered by such
registration statement.
 
(c) Furnish to the Holders such numbers of copies of a prospectus in conformity
with the requirements of the 1933 Act, and such other documents as the Holders
may reasonably request from time to time in order to facilitate the disposition
of Registrable Securities owned by it.
 
(d) Use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions, unless the Company is already required to
qualify to do business or subject to service in such jurisdiction and except as
may be required by the 1933 Act.
 
(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. If a Holder makes such request
referenced in Section 1.4 above to have his Registrable Securities included in
such registration and underwriting, the Holder shall also enter into and perform
his obligations under such an underwriting agreement.
 
(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the 1933 Act of the happening of any event as a result of which
the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, at the
request of a Holder, prepare and furnish to such Holder a reasonable number of
supplements to, or amendment of, such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such share, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in light of the circumstances then existing.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Use its reasonable best efforts to cause all such Registrable Securities
registered pursuant hereunder to be listed on each securities exchange on which
similar securities issued by the Company are then listed.
 
(h) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
(i) Make available for inspection by any underwriter participating in any
disposition pursuant to such registration, and any attorney or accountant
retained by the underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers and directors to supply all information reasonably requested by the
underwriter, attorney or accountant in connection with such registration
statement; provided, however, that the underwriter, attorney or accountant shall
agree to hold in confidence and trust all information so provided.
 
(j) Make available to each Holder participating in such registration, upon the
request of such Holder:
 
(i) in the case of an underwritten public offering, a copy of any opinion of
counsel for the Company provided to the underwriters participating in such
offering, dated the date such shares are delivered to such underwriters for sale
in connection with the registration statement;
 
(ii) in the case of an underwritten public offering, a copy of any “comfort”
letters provided to the underwriters participating in such offering and signed
by the Company’s independent public accountants who have examined and reported
on the Company’s financial statements included in the registration statement, to
the extent permitted by the standards of the AICPA or other relevant
authorities; and
 
(iii)  a copy of all documents filed with and all correspondence from or to the
SEC in connection with any such offering other than non-substantive cover
letters and the like.
 
(k) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and timely make available to its security
holders an earnings statement covering the period of at least 12 months, but not
more than 18 months, beginning with the first month after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act.
 
1.6 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 1 with respect to
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, its affiliates, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be required to effect the registration of such Holder’s Registrable
Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
1.7 Expenses of Company Registration. The Company shall bear and pay all
expenses incurred by it in connection with any registration, filing or
qualification of Registrable Securities with respect to the registrations
pursuant to Sections 1.3 and 1.4 for the Holders and compliance with the terms
hereof, including (without limitation) all registration, filing, and
qualification fees, printers and accounting fees relating or apportionable
thereto and the fees and disbursements of counsel for the Company, but excluding
underwriting discounts and commissions relating to Registrable Securities.
 
1.8 Reductions of Registrable Securities to be Included. In connection with any
offering involving an underwriting of shares of the Company’s capital stock, the
Company shall not be required under Section 1.4 to include a Holder’s securities
in such underwriting unless such Holder accepts the terms of the underwriting as
agreed upon between the Company and the underwriters selected by the Company and
then only in such quantity as the underwriters determine in their sole
discretion will not jeopardize the success of the offering by the Company. If
the total amount of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the amount of securities
sold other than by the Company that the underwriters determine in their sole
discretion is compatible with the success of the offering, then the Company
shall be required to include in the offering only that number of such
securities, including Registrable Securities, which the underwriters determine
in their sole discretion will not jeopardize the success of the offering (the
securities so included to be apportioned pro rata among the selling stockholders
according to the total amount of securities entitled to be included therein
owned by each selling stockholder or in such other proportions as shall mutually
be agreed to by such selling stockholders).
 
1.9 Delay of Registration. The Holders shall not have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.
 
1.10 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
the Holders, each officer and director of the Holders, any underwriter (as
defined in the 1933 Act) of the Holders and each person, if any, who controls
the Holders or underwriter within the meaning of the 1933 Act or the 1934 Act,
against any losses, claims, damages, or liabilities (joint or several) to which
they may become subject under the 1933 Act, the 1934 Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively, a “Violation”): (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto; (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any state securities law or any rule or regulation promulgated under
the 1933 Act, the 1934 Act or any state securities law; and the Company will pay
to the Holders, underwriter or controlling person any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 1.10(a) shall not apply to (1) a
Holder if he is either an officer or director of the Company at the time of the
statement, omission or violation (a “Management Holder”) unless such Management
Holder has sold shares included in the registration statement, (2) amounts paid
in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), or (3) any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by a Holder (including
each officer and director of such Holder), underwriter or controlling person.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by law, the selling Holders will indemnify and hold
harmless the Company, each of its directors, each of its officers who has signed
the registration statement, each person, if any, who controls the Company within
the meaning of the 1933 Act, any underwriter and any controlling person of any
such underwriter, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
1933 Act, the 1934 Act or other federal or state law, insofar as such losses,
claims, damages, or liabilities (or actions in respect thereto) arise out of or
are based upon any Violation, in each case to the extent (and only to the
extent) that such Violation occurs in reliance upon and in conformity with
written information furnished by the Holder, or by an officer or director of the
Holders expressly for use in connection with such registration; and the Holders
will pay any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 1.10(b) in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section
1.10(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Holder, which consent shall not be unreasonably withheld; provided,
further, that in no event shall any indemnity under this Section 1.10(b) exceed
the gross proceeds from the offering received by the Holders net of
underwriters’ commissions and discounts.
 
(c) Promptly after obtaining actual knowledge of any third party claim or action
as to which it may seek indemnification under this Section 1.10, an indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 1.10, deliver to the indemnifying party a written
notice thereof and the indemnifying party shall have the right to participate
in, and, to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party (together with all other indemnified parties which may be represented
without conflict by one counsel) shall have the right to retain one separate
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of any liability to the indemnified
party under this Section 1.10, if, and to the extent that, such failure is
prejudicial to such indemnifying party’s ability to defend such action, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 1.10.
 
(d) If the indemnification provided for in this Section 1.10 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense (including, without
limitation, legal and other expenses incurred by such indemnified party in
investigating or defending any such action or claim) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions that resulted in such loss, liability, claim, damage, or expense as
well as any other relevant equitable considerations. The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission. Notwithstanding the provisions of this
Section 1.10, the Holders shall not be required to contribute any amount or make
any other payments under this Agreement which in the aggregate exceed the net
proceeds received by the Holders from the offering covered by the applicable
registration statement.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) The obligations of the Company and Holders under this Section 1.10 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.
 
1.11 Transfer of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be transferred
only to any person or entity that is a relative or an affiliate of the
transferring Holder in connection with a permitted transfer of the Registrable
Securities exempt from registration under the 1933 Act.
 
1.12 “Market Stand-Off” Agreement. Each Holder hereby agrees that, during the
period of duration specified by the Company and an underwriter of common stock
or other securities of the Company, following the effective date of a
registration statement of the Company filed under the 1933 Act, it shall not, to
the extent requested by the Company and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by him or her any time during such period except common stock included in
such registration; provided, however, that:
 
(a) Such agreement shall be applicable only to the first two such registration
statements of the Company which covers common stock (or other securities) to be
sold on its behalf to the public in an underwritten offering;
 
(b) Such market stand-off time period shall not exceed 180 days; and
 
(c) All officers and directors of the Company and holders of record of not less
than three percent of the Company’s common stock enter into similar agreements.
 
In order to enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.
 
Notwithstanding the foregoing, the obligations described in this Section 1.12
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to a Commission Rule 145 transaction on Form S-4
or similar forms which may be promulgated in the future.
 
 
 

--------------------------------------------------------------------------------

 
 
1.13 Termination of Registration Rights. The Holders shall not be entitled to
exercise any right provided for in this Section 1 five (5) years after the
Holders have tendered consideration for the relevant Registrable Securities.
 
2. Miscellaneous.
 
2.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
2.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.
 
2.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
2.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
2.5 Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon personal delivery to
the party to be notified or by telex or confirmed facsimile, or one delivery day
after deposit with a recognized overnight express delivery service or courier
(for FedEx Express Overnight or equivalent delivery to and from an address
within the United States of America) or three delivery days after deposit with a
recognized overnight express delivery service or courier (for FedEx Express
International Priority or equivalent delivery to and from an address outside the
United States of America), and addressed to the party to be notified at the
address indicated for such party below, or at such other address as such party
may designate by ten days’ advance written notice to the other party:
 

  (a)  If to the Company:             Eternal Energy Corp.      Attention: Chief
Executive Officer      ___________________________     
___________________________     
Fax number: _________________
          with a copy to:      (which shall not constitute notice)            
Bryan Cave LLP      Attention: Randolf W. Katz      2020 Main Street, Suite 600 
    Irvine, California 92614-8226      Fax number: (949) 223-7100 

 
 
 
 

--------------------------------------------------------------------------------

 
 

  (b)   If to a Holder:             See signature page to this Agreement       
    with a copy to:      (which shall not constitute notice)           
___________________      Attention: _____________       ______________________ 
    ______________________      Fax number: ____________ 

 
or to such other person or address as any party shall specify by notice in
writing to each of the other parties. All such notices, requests, demands,
waivers, and communications shall be deemed to have been received on the date of
delivery if the date of transmission is electronically endorsed automatically on
the media or evidenced by courier service documentation. If notice is mailed or
transmitted in a manner in which date of delivery cannot be ascertained from the
media used or courier service records, notice shall be deemed given on the fifth
business day after the mailing or other transmission or delivery thereof. A
notice of a change of address shall be effective only upon receipt.
 
2.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
2.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of the Registrable Securities
then outstanding. Any amendment or waiver effected in accordance with this
Section 2.7 shall be binding upon each holder of any Registrable Securities then
outstanding, each future holder of all such Registrable Securities, and the
Company; provided that, without the consent of the Company and all holders of
Registrable Securities then outstanding, no amendment to this Agreement may be
made that (i) modifies this Section 2.7, or (ii) would affect the holders of the
Registrable Securities in a disproportionate manner (other than any
disproportionate results that are due to a difference in the relative stock
ownership in the Company).
 
2.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
2.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities or persons shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.10 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties regarding the matters set forth
herein. Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon the successors, assigns,
heirs, executors, and administrators of the parties hereto.
 
2.11 Further Assurances. At any time, and from time to time, each party will
execute such additional instruments and take such action as may be reasonably
requested by any other party to carry out the intent and purposes of this
Agreement. 
 
2.12 Arbitration. Any dispute, controversy, or claim arising out of or relating
to this Agreement or the Registrable Securities will be resolved by binding
arbitration before a retired judge at JAMS in Los Angeles, California. Any
interim or final arbitration award by be enforced by any court of competent
jurisdiction.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.


ETERNAL ENERGY CORP.            By:___________________________________       
Name:_________________________________     
Title:__________________________________                  HOLDERS:           
_________________________________    _________________________________  [name] 
  [street]           _________________________________       [city, state,
postal code, country]            _________________________________      
[facsimile number]        _________________________________   
_________________________________   [name]   
[street]
          _________________________________       [city, state, postal code,
country]            _________________________________      [facsimile number] 

 
 
 
     
 
 

--------------------------------------------------------------------------------

 
      
     